DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-17 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “B31h” in Figure 1I, “B133” in Figure 1K, and “B233” in Figure 1L.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 18, lines 12 and 14: “FIG. A1” should be “FIG. 1A”
Page 28, line 19: “FIG. A16” should be “FIG. 1P”
Page 30, line 10: “FIG. A16” should be “FIG. 1P”
Page 31, lines 4 and 8: “FIG. A16” should be “FIG. 1P”
Page 47, lines 19-21: this sentence is repeated
Appropriate correction is required.

Claim Objections
Claims 10, 11, and 13 are objected to because of the following informalities:    
Claim 10: “each of at least 2 footprint” should be “each of the at least 2 footprint”
Claim 11: “lumen” should be “lumens”
Claim 13: “the size and location” lacks proper antecedent basis – this should be “a size and location”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: “the caudal-rostral direction” is indefinite because this direction changes depending on whether it is applied to the body or brain axes. It is not made clear whether the implant bodies move in a direction that is substantially anterior-posterior or superior-inferior relative to the longitudinal axis of the body, which largely coincides with both possible interpretations of caudal-rostral. For purposes of examination, it is assumed that the implant bodies move in an anterior-posterior direction, as this is consistent with the specification. 
Claim 13: “the lumen” is indefinite because the previous claim references a plurality of lumens. Therefore, it is not known which lumen is being described in this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-7, 9-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US 6723126 B1).
Regarding claim 1, Berry teaches a medical implant, comprising: a main implant body (Berry: Figure 1, elements 102 and 106) selectively attached to a second implant body (Berry: Figure 1, elements 104); wherein the main implant body comprises an attachment extension (Berry: Figure 1, elements 112 and 114) and the second implant body comprises an attachment receiver configured to selectively attach to the attachment extension (Berry: Figure 2, elements 118; Col. 3, lines 22-47); and at least 2 footprint area configurations (Berry: Figures 1 and 3).
Regarding claim 2, Berry teaches the medical implant of claim 1, and further teaches the additional limitation wherein the attachment extension comprises a predetermined width with a series of ridges comprising a predetermined height (Berry: Figure 1, elements 112, 114, and 116; Col. 3, lines 36-39).
Regarding claim 3, Berry teaches the medical implant of claim 2, and further teaches the additional limitation wherein the attachment receiver comprises a width that corresponds to the predetermined width of the attachment extension and a series of ridges that correspond to the height of the ridges on the attachment extension (Berry: Figure 2, elements 118; Col. 3, lines 42-44).
Regarding claim 4, Berry teaches the medical implant of claim 3, and further teaches the additional limitation wherein the series of ridges on the attachment extension and attachment receiver comprise spacing in a predetermined increment, configured to allow adjustability at a predetermined distance per ridge (Berry: Col. 3, lines 36-42; Col. 5, lines 5-9).

Regarding claim 6, Berry teaches the medical implant of claim 5, and further teaches the additional limitation wherein the single direction is the caudal-rostral 20direction. Here it is understood that the language of claim 5, which governs the limitation of claim 6, is functional and therefore only requires that the prior art be capable of performing the claimed function of relative movement in the caudal-rostral direction. Since the device of Berry could be oriented appropriately in the intervertebral space such that extension of the second implant body would occur in the caudal-rostral direction, the device of Berry is structurally capable of performing the claimed function, and as a result meets the limitation of this claim. 
Regarding claim 7, Berry teaches the medical implant of claim 1, and further teaches the additional limitation wherein the main implant body comprises a height greater than a height of the second implant body (Berry: Figure 3).
Regarding claim 9, Berry teaches the medical implant of claim 1, and further teaches the additional limitation wherein the footprint area configurations comprise a change in area of the medical implant when viewed from above (Berry: Figures 1 and 3).
Regarding claim 10, Berry teaches the medical implant of claim 9, and further teaches the additional limitation wherein the implant has a same width in each of at least 2 footprint area configurations (Berry: Figures 1 and 3). Here it is understood that the width of the implant 
Regarding claim 11, Berry teaches the medical implant of claim 1, and further teaches the additional limitation wherein the main implant body comprises a plurality of lumen (Berry: Figure 3, elements 228; Col. 4, lines 22-25, 31-33, and 42-47).  Here it is noted that the plurality of lumens is interpreted as the spaces extending between opposing openings of the main implant body. It is within the broadest reasonable interpretation of the claim and consistent with the specification to follow this interpretation, as applicant defines a lumen wall as a boundary of any centrally located openings in the implant. 
Regarding claim 12, Berry teaches the medical implant of claim 11, and further teaches the additional limitation wherein the second implant body comprises a plurality of lumen wall extenders fixed to a surface facing in the direction of the main implant body (Berry: Figure 5, elements 302).
Regarding claim 13, Berry teaches the medical implant of claim 12, and further teaches the additional limitation wherein the main implant body comprises slots in the lumen that correspond to the size and location of the lumen wall extenders fixed to the second implant body (Berry: Figures 3 and 5, elements 304).
Regarding claim 17, Berry teaches the medical implant of claim 1, and further teaches the additional limitation wherein the main implant body further comprises fluid injection ports (Berry: Figures 3 and 5, elements 226 and 228). Here it is understood that the broadest reasonable interpretation of fluid injection ports is any opening in the main implant body that permits fluid injection into the space occupied by the implant. As such, the openings in the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 6723126 B1) in view of Istephanous (US 20040243241 A1).
Regarding claim 8, Berry teaches the medical implant of claim 7, but does not teach the additional limitation wherein the main implant body comprises a metallic lattice structure. Istephanous teaches the additional limitation wherein the main implant body comprises a metallic lattice structure, specifically by teaching the use of a metal matrix in the bone-engaging surfaces of a spinal implant (Istephanous: [0076] lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Berry and incorporate the teachings of Istephanous to utilize a metallic lattice structure in the main implant body. Doing so would have provided a bone contact surface capable of slow diffusion of therapeutic or other agents and would have provided a substrate to promote faster osteointegration and secure engagement of the implant within the vertebrae (Istephanous: [0076]-[0077]). 
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 6723126 B1) in view of Istephanous (US 20040243241 A1) and further in view of Jones (US 20170348114 A1 – applicant’s own prior disclosure). 
Regarding claim 15, the Berry/Istephanous combination teaches the medical implant of claim 8, but does not explicitly teach the additional limitation wherein the main implant body comprises a volumetric density less than a volumetric density of the second implant body. It is noted that the limitations of this and any interfering claims do not require that the second implant body also be composed of a lattice structure. Therefore, in the case that the second implant body is not composed of a lattice structure, the limitations of this claim are inherently met because the volumetric density of the second implant body is 100%, and any lattice 
Regarding claim 16, the Berry/Istephanous combination teaches the medical implant of claim 14, but does not teach the additional limitation wherein the main implant body comprises a volumetric density less than a volumetric density of the second implant body. Jones teaches the additional limitation wherein the main implant body comprises a volumetric density less than a volumetric density of the second implant body, specifically by teaching a main implant body with a lower volumetric density than the secondary moveable components of the implant (Jones: claims 2 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Berry/Istephanous combination and incorporate the teachings of Jones to make the volumetric density of the main implant body lower than the second implant body. Doing so would have ensured that the primary structure of the implant governed the physical properties of the implant as a whole (Jones: [0104]). In addition, Jones further teaches that varying volumetric density of a lattice affects its strength and elastic modulus (Jones: [0069]) and that it could be desirable to have different physical properties at different parts of an implant (Jones: [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774